By the Court,
Ewing, C. J.
The writ will not be issued unless the “act to provide for the location of the county seat of Franklin county,” which purports to have been approved on the 80th of January, 1861, and is published among the laws of the territorial legislature of that year, be invalid.
That the act is not invalid by reason of its having been approved on a day after the act of congress admitting Kansas into the union, was, in effect, decided by this court in the case of The Suite of Kansas ex. rel. F. G. Hunt vs. Calvin Meadows, to which decision we adhere.
Nor is it invalid as in conflict with section seventeen, article second, of the state constitution, which provides that, “in all cases where a general law can be made applicable, no special law shall be enacted.”
We understand this section of the constitution as leaving a discretion to the legislature, for it would be difficult to imagine a legislative purpose which could not be accomplished under a general law. If it be possible, as we think it is, to frame a general law under which the purpose of any special law could befaccomplished, then that provision of the constitution if literally construed, would absolutely prohibit all special legislation. Such is not its purpose. It recognizes the necessity of some special legislation, and seeks only to limit, not prohibit it.
There are many special acts to be done, undone, prevented, or omitted, in which the legislature could not give effect to their will through a general law without accomplishing more evil than good. For instance, there might be strong reasons, arising from change of county lines or other causes for the passage of a law, such as the one in question, authorizing an election in a particular county to change the county seat, and yet there might be no circumstances existing or likely to arise *185in any other than that one county, making such election expedient. Such a general law coulcl “be made applicable” to the election in -the county where it was necessary and expedient, but such law would bring on distracting contests in many other counties, and make the general effect of the law highly injurious. It is not the purpose of the constitution to compel the legislature to accomplish an act of local or special legislation beneficial to one person or locality only, through a general law, which might, in their opinion, result in damage, when applied to other persons or localities. The legislature must judge and determine whether the object in view can be accomplished under a general law without public injury, and, if it can be, they are not at liberty to seek it by enacting a special law. But if it can not, without such public injury, then they may resort to special legislation. Any other interpretation of their duties would, in effect, prohibit special legislation, and compel the legislature to accomplish a special purpose under a general law, oftentimes to the injury of the public, thus sacrificing the spirit to the letter of the constitution.
The legislature must necessarily determine whether their purpose can or can not be expediently accomplished by a general law. Their discretion and sense of duty are the chief, if not the only, securities of the public for an intelligent compliance with that provision of the constitution. Whether we could, in any conceivable case, presenting a flagrant abuse of that discretion, hold a private law invalid as contrary to that provision of the constitution, we need not here decide, but we would eertainly not hold such a law invalid merely because it would, in our opinion, have been possible to frame a general law under which the same purpose could have been accomplished.
The case of Thomas vs. Board of Commissioners, &c., (5 Ind. 4,) considering it, as did the supreme court of Indiana, as involving only a construction of section twenty-third of the *186constitution of that state, presents a case very similar as to law and fact, and quite as strong for this relator, as the one at bar. We are not convinced by the reasoning, nor satisfied with the conclusion of that authority, which is the only one cited on either side upon the question.
Nor is this law invalid, because it originated in the council of the territorial legislature.
The schedule to the constitution provided that all officers under the territorial government should continue in the exercise of the duties of their respective departments until superseded under the authority of the constitution. All officers of the old government, on the admission of the state, became, ad interim, state officers. They could do no act prohibited by the constitution to regular state officers of like functions, but were not obliged to follow the mode of procedure in the transaction of public business prescribed for the regular officers of the state government. The machinery of the various branches of the territorial government was, in many respects, different from that arranged in the constitution for conducting public business, and could not have been changed on the admission of the state without a suspension and derangement of public business, to prevent which was a chief purpose of the schedule. The territorial legislature being in session when the act of admission was passed, had the power to continue in the discharge of the duties of that department until superseded, according to the mode of procedure prescribed in the organic act, or the laws of the territory, and the laws so passed, if their provisions were not in conflict with the constitution of the United States or of the state, were valid.
It is alleged, in the motion for the writ, that the law in question, which, as published and as enrolled appears to have been approved by the goveanor on the 30th of January, was, in fact, not passed by tha legislature until the 31st of that month. And, while the genuineness of the signature of the governor is not questioned, an attempt is made to show that *187the signature was not affixed to the bill before the adjournment, by a production of the journals of both houses, which, it is alleged, contain no evidence of the presentation of the bill, or of notice from the governor of its approval.
Without considering whether any evidence whatever would be admissable to impeach a law enrolled and attested by the genuine signatures of the proper officers, we need only say that no facts are alleged in this case, which, if apparent on the face of the law itself, would at all affect its validity. The organic act required no record to be kept of the presentation of a bill to the governor for approval, and if it did, the fact that such directory provision as to a formal step was not complied with, could not affect the validity of the law. So, where the governor approved a bill, there was no requirement that he should notify either house of the fact; or that such notification, if made, should be entered on the journals. And admitting the fact, and receiving it as evidence that the law was passed a day before it purports to have been signed, the utmost effect of the evidence would be to establish an error in the date of the governor’s approval, and leave the approval as if it had not been dated. In such case, as the date is no necessary part of the approval, and as the presumption is in favor of the regularity of official acts, the law would be treated as having been signed between the date of its passage and the final adjournment of the legislature on the 2d of February.
The motion is overruled.